COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                  §
 ZUZANA REYES A/K/A ZUZANA                                          No. 08-19-00089-CV
 HLUSKOVA,                                        §
                                                                       Appeal from the
                               Appellant,         §
                                                                     388th District Court
 v.                                               §
                                                                  of El Paso County, Texas
 NELSON GONZALES REYES,                           §
                                                                    (TC# 2014DCM0466)
                                Appellee.         §

                                  MEMORANDUM OPINION

       This appeal is before the Court on its own motion to determine whether it should be

dismissed for want of prosecution. Finding that the clerk’s record has not been filed because

Appellant has failed to make financial arrangements to pay for the preparation and filing of the

clerk's record, we dismiss the appeal for want of prosecution.

       On May 14, 2019, the trial court entered an order finding that Appellant is able to afford to

pay costs on appeal. When Appellant did not timely file a motion to challenge or extension motion

pursuant to TEX.R.CIV.P. 145(g), we issued an order on June 11, 2019, stating that Appellant is

not permitted to proceed without paying costs on appeal. Appellant subsequently filed a motion

to challenge. Despite the untimeliness of the motion, we reviewed the merits of Appellant’s

challenge to the trial court’s order pursuant to TEX.R.CIV.P. 145(g). By order entered on July 29,

2019, we found that the trial court did not abuse its discretion by concluding that Appellant is able
to afford to pay costs on appeal. Consequently, Appellant is required to pay for the clerk’s record.

In that same order, we gave Appellant until August 8, 2019 to make financial arrangements to pay

for the clerk’s record. Further, we advised Appellant that failure to pay for the record could result

in dismissal of the appeal. The El Paso County District Clerk notified the Court on August 15,

2019, that Appellant has not made financial arrangements to pay for preparation of the clerk’s

record as required by TEX.R.APP.P. 35.3(a)(2). We conclude that the clerk’s record has not been

filed due to the fault of the Appellant. Accordingly, we dismiss the appeal for want of prosecution.

See TEX.R.APP.P. 37.3(b), 42.3(b).


                                              GINA M. PALAFOX, Justice
August 21, 2019

Before McClure, C.J., Rodriguez, and Palafox, JJ.




                                                -2-